 1                                                              Hon. Richard A. Jones
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 6
      UNITED STATES OF AMERICA,                  NO. CR10-103RAJ
 7
                                 Plaintiff,
 8                                               ORDER GRANTING IN PART AND
                       v.                        DENYING IN PART DEFENDANT’S
 9                                               MOTION TO CONTINUE
                                                 EVIDENTIARY REVOCATION
10                                               HEARING AND FOR TEMPORARY
      SEBASTIAN LARRY LUBERS,                    RELEASE FROM CUSTODY
11
                                Defendant.
12

13          THIS MATTER has come before the Court upon Defendant Sebastian Larry
14   Lubers’ Motion to Continue the Evidentiary Revocation Hearing and for Temporary
15   Release from Custody. The Court, having considered the motion, the non-
16   opposition by the government to a continuance of the evidentiary revocation hearing,
17   and the files and records in this case, hereby

18          ORDERS that Defendant’s Motion (Dkt. #209) is GRANTED IN PART and

19   DENIED IN PART. The evidentiary revocation hearing in this matter is continued
     to JANUARY 25, 2019 at 2:30 p.m. The Court DENIES Defendant’s motion for
20
     release from custody pending the evidentiary revocation hearing.
21
          DATED this 7th day of December, 2018.
22

23

24
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
25

26


      ORDER – 1
